Citation Nr: 1341614	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, to include service in the Republic of Vietnam from September 1966 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2012, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's basal cell carcinoma was not present in service or for many years following his discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for basal 
cell carcinoma, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a November 2006 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

This case was remanded by the Board in March 2012 for additional development, to include obtaining private medical records and a VA medical opinion.  The directives were completed as directed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but 
not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his basal cell carcinoma is a result of his exposure to herbicides while serving in Vietnam.  As noted above, his exposure to herbicides is conceded.

Service treatment records are silent for any treatment or complaints of a skin condition.  

Post service treatment records first show a diagnosis of basal cell carcinoma in November 1999.  Private medical records from Dr. Lee reflect that the Veteran suffered from an ulcerating, round lesion on the right frontal parietal portion of the scalp in November 1999.  Additional private treatment records from Dr. Rosenthal dated in April 2006 reveal a diagnosis of basal cell carcinoma on the Veteran's right leg.  Private medical records from Dr. Lee dated in May 2006 show biopsy results indicating basal cell carcinoma on the Veteran's left leg.  

In an October 2006 letter, a private physician, Dr. Petelis, noted that the Veteran was being treated for recurrent skin cancers.  He opined that the possibility of Agent Orange being responsible for one of these cancers was as likely as not.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported having basal cell carcinoma on his skull in 2000.  The Veteran noted that he was working for a telephone company when he hit his head and the wound would not heal.  He underwent an excision for the basal cell carcinoma on his head in 2000 and had another excision on his right shin.  The Veteran stated that there were no side effects to his treatment or local symptoms.  He did not suffer from fevers or weight loss and there was no benign neoplasm or urticaria.

Upon examination, the Veteran showed no signs of skin cancer.  The examiner found scarring on the Veteran's head and right shin.  The Veteran's left shin showed signs of scraping.  There was no acne or chloracne found.  No scarring alopecia or alopecia areata, nor hyperhidrosis was found.  The Veteran was diagnosed with basal cell cancer.  The examiner opined that it was not likely as not that the Veteran's basal cell carcinoma was secondary to Agent Orange exposure.  The examiner noted that according to the literature from the Veterans Affairs, basal cell cancer was not linked to Agent Orange. 

In an April 2008 letter, Dr. Petelis stated that the hazards of the Veteran's post-service employment as a telephone repairman would have had the Veteran completely covered from sun exposure.  He noted that he did not believe that the Veteran's job contributed heavily to his recurrent cancers.  

A VA medical opinion was received in April 2012.  After a review of the claims file, the examiner noted that the Veteran had been diagnosed with basal cell skin cancer since 1999.  The examiner indicated that the Veteran had not been treated with oral or topical medication for any skin condition and had not undergone any treatments or procedures.  

The examiner indicated that the Veteran had undergone surgeries for malignant neoplasm between 1999 and 2012.  After reviewing the Veteran's claims file and consulting with a dermatologist, the examiner opined that it was less likely as not that the Veteran's basal cell had its onset in service or was attributed to service and exposure to Agent Orange.  The examiner noted that the Veteran denied excessive sun exposure while in service and there were no incidents of sunburns, etc.  The examiner also stated that according to the National Academy of Science, there is insufficient evidence to link Agent Orange and skin cancer.   

Upon careful review of the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's period of service and the development of basal cell carcinoma.  The record does not reflect that that Veteran suffered from a skin condition during service or for many years thereafter.  The first evidence of record of basal cell carcinoma was in November 1999, many years after service discharge.  As stated, the Veteran is presumed to have been exposed to herbicides during service.  However, basal cell carcinoma is not a disease established as being related to Agent Orange exposure under 38 C.F.R. § 3.309(e).  Thus, the presumption of service connection based on herbicide exposure is not for application.  See 38 C.F.R. §§ 3.307, 3.309.

Turning to the question of service connection on a direct basis, the Board attaches significant probative value to the 2012 VA examiner's opinion.  In this regard, the April 2012 VA examiner reviewed the Veteran's medical history, consulted a dermatologist and referenced pertinent medical literature to support the rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In contrast, the private physician who submitted an opinion provided little rationale as a basis for the conclusion.  The physician also did not reference any medical textbooks or journal articles in support of his conclusions, as the VA examiners did for their opinions.  Further, it does not appear that the private physician had the opportunity to review the claims file.  As such, the Board finds the 2012 VA examiner's opinion to be most probative.  This opinion is also consistent with that provided by the March 2007 VA examiner.  

The only other evidence in favor of a positive nexus between the Veteran's military service and his current basal cell carcinoma disability is the Veteran's contention.  The Board recognizes that the Veteran is competent to provide statements regarding his lay-observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion as to whether his basal cell carcinoma arising decades after service is etiologically related to active service, as such matter requires medical expertise to determine.  In this regard, skin cancer can have many different causes, and the etiology of such is considered to be a complex medical issue.  As above, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion.  

In light of the above, the Board finds that service connection is not warranted.  The most probative evidence is against a finding that the Veteran's basal cell carcinoma had its onset in or is otherwise causally related to active service, to include herbicide exposure therein.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


